DETAILED ACTION
Claims 1-19 were rejected in the Office Action mailed 03/30/2022. 
Applicant filed a response, amended claim 1, and cancelled claims 6-9 and 17 on 07/27/2022. 
Claims 1-5, 10-16, and 18-19 are pending. 
Claims 1-5, 10-16, and 18-19 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from cancelled claim 8. The scope of claim 10 is unclear and indefinite as it depends from a cancelled claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava) in view of Caimi (US 2017/0342721), Wisniewski (US 2002/0144861), and Esser et al. (EP 1469108A2) (Esser). 
Regarding claims 1, 3-4, 11-13, 15, and 19
Srivastava teaches a coating disposed on a scrim comprising a plurality of yarns, the coating comprising a binder and a particulate material selected from the group consisting of paramagnetic particles, super paramagnetic particles, ferromagnetic particles, ferrimagnetic particles, and mixtures thereof. Therefore, the coating is magnetically responsive and the coated fabric is magnetically responsive. The scrim is a woven or knit scrim comprising weft and warp yarns comprising polyester. The particulate material is preferably selected from iron, iron oxide, or mixtures thereof. The particles have a size of about 50 microns or less. The particulate material is present in the coating in an amount of about 60 wt.% to 90 wt.%. See, e.g., abstract and paragraphs [0021] and [0023-0025] and claims 11 and 13. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Srivastava teaches the weight of the scrim is 30 gsm or more, more preferably about 65 gsm or more. The weight of the coating is about 100 gsm or more, including 340 gsm or more. The amount of the coating applied to the scrim is dependent upon the desired strength of the magnetic response. Paragraphs [0021-0022]. Although there is no explicit disclosures on the areal density of the magnetically responsive coating being 2 or 2.5 times the areal density of the scrim as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the areal density of the scrim and the magnetically responsive coating, including over the amounts presently claimed such that the areal density of the magnetically responsive coating is 2 or 2.5 times that of the areal density of the scrim, in order to obtained the desired strength of magnetic response.
	Srivastava teaches the magnetically responsive coating is used to attach magnetic materials to the scrim carrying the magnetically responsive coating. Paragraph [0028]. 
	Srivastava does not explicitly teach at least a portion of the weft yarns are texturized polyester yarns (A), a layer of polyvinyl chloride on the weft and warp yarns (B), or greater than 95% by weight of the magnetically responsive particulates are localized on the weft yarns (C). 

With respect to the difference, Caimi (A) teaches texturized yarns are used as weft yarns in a fabric for a sound-absorbing element. Texturized yarns undergo texturization in order to stabilize shrinkage of the fibers after being spun-extruded. See, e.g.,  abstract and paragraphs [0004], [0053], [0060] and Table 1-3. 
Caimi and Srivastava are analogous art as they are both drawn to sound insulation in building material.
In light of the disclosure of Caimi, it therefore would have been obvious to one of ordinary skill in the art to texturize the polyester yarns of Srivastava, in order to produce a panel system that reduces ambient noise with predictable success as Caimi teaches texturized yarns are suitable for use in sound insulating material for production of building material, and thereby arrive at the claimed invention.

With respect to the difference, Wisniewski (B) teaches a sound proofing element for a wall comprising fabric material. The fabric material is further improved by a PVC coating. The PVC coating imparts thermal stability and UV stability as well as inhibits flammability. See, e.g., abstract and paragraphs [0014], [0039-0041], and [0085].
	Wisniewski and Srivastava in view of Caimi are analogous art as they are both drawn to sound proofing elements for building material. 
	In light of the motivation of applying the PVC coating as taught by Wisniewski, it therefore would have been obvious to one of ordinary skill in the art to apply a PVC coating to the scrim of Srivastava in view of Caimi, in order to impart the scrim with thermal stability and UV stability and inhibit flammability, and thereby arrive at the claimed invention. 

With respect to the difference, Esser (C) teaches a fabric with magnetically active threads, which is characterized in that the magnetically active threads comprise fiber yarns with at least one active fiber component. The magnetically active threads are provided in the weft only. As a result, magnetic force is distributed uniformly and a relatively uniform attraction is achieved. See, e.g., abstract and paragraphs [0006], [0013], [0034], and [0036-0038]. 
Esser and Srivastava in view of Caimi and Wisniewski are analogous art as they are both drawn to fabric comprising magnetically responsive elements. 
In light of the disclosure of Esser, it therefore would have been obvious to one of ordinary skill in the art to localize the magnetically responsive coating on the weft yarns of the woven fabric of Srivsatava in view of Caimi and Wisniewski, as Esser teaches localizing the magnetic elements onto the weft elements of a woven fabric allows for uniform distribution of magnetic force and attraction, and thereby arrive at the claimed invention. 

Regarding claim 14
Although Srivastava does not explicitly teach the magnetically responsive coating is applied in an aqueous mixture as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Srivastava meets the requirements of the claimed product, i.e., scrim comprising a magnetically responsive coating on its surface, Srivastava clearly meets the requirements of the present claim.

Regarding claim 16
Although Srivastava does not explicitly teach applying the magnetically responsive particles by padding as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Srivastava meets the requirements of the claimed product, i.e., scrim comprising a magnetically responsive coating on its surface, Srivastava clearly meets the requirements of the present claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava) in view of Caimi (US 2017/0342721), Wisniewski (US 2002/0144861), and Esser et al. (EP 1469108A2) (Esser), as applied in claim 1 above, and further in view of Meyer et al. (US 2019/0232623) (Meyer). 
Regarding claim 2
Srivastava in view of Caimi, Wisniewski, and Esser teaches all of the limitations of claim 1 above. Srivastava further teaches the panel system reduces ambient noise. Paragraph [0030]. However, Srivastava does not explicitly teach the use of a laid scrim.
With respect to the difference, Meyer teaches a composite material for production of construction or housing parts, such as sound insulation, comprising a laid scrim layer. See, e.g., abstract and paragraphs [0030], [0135], and [0159].  
Meyer and Srivastava in view of Caimi, Wisniewski, and Esser are analogous art as they are both drawn to sound insulation in building material.
In light of the disclosure of Meyer, it therefore would have been obvious to one of ordinary skill in the art to use a laid scrim as the scrim of Srivastava in view of Caimi, Wisniewski, and Esser, in order to produce a panel system that reduces ambient noise with predictable success as Meyer teaches a laid scrim is suitable for use in sound insulating material for production of construction of housing parts, and thereby arrive at the claimed invention.
	
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava) in view of Caimi (US 2017/0342721), Wisniewski (US 2002/0144861), and Esser et al. (EP 1469108A2) (Esser), as applied in claim 1 above, and further in view of Schnegg et al. (US 5,436,064) (Schnegg).
Regarding claims 5 and 10
Srivastava in view of Caimi, Wisniewski, and Esser teaches all of the limitations of claim 1 above. However, Srivastava does not explicitly teach the use of a weft inserted warp knit scrim. 
Schnegg teaches a woven fibrous material for use in partitions. See, e.g., abstract and column 1, lines 14-19. Schnegg teaches the woven fibrous material comprises a warp-knit weft-inserted fabric. Column 2, lines 35-45, column 10, line 67 – column 11, line 1, column 14, line 63 – column 15, line 1. As shown in FIG. 12, the warp-knit, weft-inserted fabric comprises a plurality of yarns in a warp direction and a plurality of yarns in the weft direction defined to be approximately perpendicular to the warp direction. Further, FIG. 12 shows the stitching yarns in the warp direction. 
As Schnegg expressly teaches, the warp-knit, weft-inserted fabric comprises polyester yarns in order to ensure the fabric is readily cut into the desired shape. Column 6, lines 26-35. As Schnegg expressly teaches, warp-knit, weft-inserted fabrics have become popular, in lieu of woven fabrics, because of their versatility and the economics of manufacture. They retain the appearance and resemblance to woven fabrics. Column 2, lines 49-58. 
Schnegg and Srivastava in view of Caimi, Wisniewski, and Esser are analogous art as they are both drawn to woven material for partitions. 
In light of the motivation provided by Schnegg, it therefore would have been obvious to one of ordinary skill in the art to use a warp-knit, weft-inserted scrim comprising polyester yarns as the warp, weft, and stitching yarn as the woven scrim of Srivastava in view of Caimi, Wisniewski, and Esser, in order to ensure the fabric is readily cut into the desired shape, in view of versatility and economics of manufacture, and to form a partition with predictable success as Schnegg teaches a warp-knit, weft-inserted fabric is suitable for use in a partition, and thereby arrive at the claimed invention. 

Claim 18 is, and claims 14 and 16 are alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2017/0036418) (Srivastava) in view of Caimi (US 2017/0342721), Wisniewski (US 2002/0144861), and Esser et al. (EP 1469108A2) (Esser), as applied in claim 1 above, and further in view of Srivastava et al. (US 2017/0037629) (Srivastava II).
Regarding claim 14
Srivastava in view of Caimi, Wisniewski, and Esser teaches all of the limitations of claim 1 above, however does not explicitly teach the magnetically responsive coating is applied by padding. 
With respect to the difference, Srivastava II teaches a building component comprising magnetically responsive material, wherein the building component comprises a fabric and the magnetically responsive material includes iron and iron oxide particles. The fabric is made magnetic by applying the magnetically responsive scrim on the fabric form an aqueous mixture. See, e.g.,  abstract, paragraphs [0012], [0024], [0029], [0031], [0033], and [0079-0080], and claims 10 and 12.  
Srivastava II and Srivastava in view of Caimi, Wisniewski, and Esser are analogous art as they are both drawn to magnetized building materials. 
In light of the disclosure of Srivastava II, it therefore would have been obvious to one of ordinary skill in the art to apply the magnetically responsive particulate of Srivastava in view of Caimi, Wisniewski, and Esser onto the scrim form an aqueous mixture, in order to form the magnetized panel system with predictable success, as Srivastava II teaches applying the coating from an aqueous mixture is a suitable method of magnetizing a fabric, and thereby arrive at the claimed invention. 

Regarding claim 16
Srivastava in view of Caimi, Wisniewski, and Esser teaches all of the limitations of claim 1 above, however does not explicitly teach the magnetically responsive coating is applied by padding. 
With respect to the difference, Srivastava II teaches a building component comprising magnetically responsive material, wherein the building component comprises a fabric and the magnetically responsive material includes iron and iron oxide particles. The fabric is made magnetic by applying the magnetically responsive particulate by padding. See, e.g.,  abstract, paragraphs [0012], [0024], [0029], [0031], and [0033], and claims 10 and 12.  
Srivastava II and Srivastava in view of Caimi, Wisniewski, and Esser are analogous art as they are both drawn to magnetized building materials. 
In light of the disclosure of Srivastava II, it therefore would have been obvious to one of ordinary skill in the art to apply the magnetically responsive particulate of Srivastava in view of Caimi, Wisniewski, and Esser by padding, in order to form the magnetized panel system with predictable success, as Srivastava II teaches padding is a suitable method of magnetizing a fabric, and thereby arrive at the claimed invention. 

Regarding claim 18
Srivastava in view of Caimi, Wisniewski, and Esser teaches all of the limitations of claim 1 above, however does not explicitly teach the magnetically responsive coating is applied in a pattern. 
With respect to the difference, Srivastava II teaches a building component comprising magnetically responsive material, wherein the building component comprises a fabric and the magnetically responsive material includes iron and iron oxide. See, e.g.,  abstract, paragraphs [0012], [0024], and [0033], and claims 10 and 12.  
Srivastava II teaches the fabric is made magnetic by pattern coating. The magnetic material is in a gradient or pattern, wherein these patterns help with alignment of one component relative to its adjacent components. Paragraphs [0029-0030].
Srivastava II and Srivastava in view of Caimi, Wisniewski, and Esser are analogous art as they are both drawn to magnetized building materials. 
In light of the motivation of applying the magnetically responsive material in a pattern as provided by Srivastava II, it therefore would have been obvious to one of ordinary skill in the art to apply the magnetically responsive particulate of Srivastava in view of Caimi, Wisniewski, and Esser in a pattern, in order to help alignment of one component relative to its adjacent component, and thereby arrive at the claimed invention. 

Response to Arguments
The previous rejection of claims 1-5, 10-16, and 17-18 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1.
The cancellation of claim 8 necessitates a new 35 U.S.C. 112(b) rejection, as set forth above. 
In view of the filing of a terminal disclaimer, the previous double patenting rejection is withdrawn. 
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive, as set forth above. 

Applicant argues that neither Srivastava nor Wisniewski, taken singly or together, teaches the newly added limitation that greater than 95% by weight of the magnetically responsive particulates are localized on the weft yarns. Remarks, pg. 6. 
The Examiner respectfully disagrees. While neither Srivastava nor Wisniewski explicitly teach this newly added limitation, it is noted Srivastava is not closed off from such modification. Esser is relied upon to teach the newly added claimed elements missing from Srivastava. In addition, it is not required that a teaching reference, like Wisniewski, contains all the features of the presently claimed invention. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 	
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789